DETAILED ACTION
	This is a non-final office action on the merits. Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 4/2/2021 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200089970) in view of Yamauchi et al. (US 9854737 in reference in IDS 9/28/2020) and WILLIAMS (US 20160193729).
Regarding claims 1, 12, Lee et al. teaches:
A mobile robot comprising: 
a vision sensor configured to: 
distinguish and recognize a first area and a second area on a travelling path of the mobile robot, and 
acquire position information of a boundary line between the first area and the second area;
(at least figs. 1-11 [0037]-[0124] discuss vision sensor 130/camera, images, and recognizing floor and obstacles 21s, and acquiring position information of obstacles/”border line”;   in particular figs. 7-11, [0093]-[0124]);
and 
at least one processor configured to (at least figs. 1-11 [0037]-[0124] discuss vision sensor 130/camera, images, and recognizing floor and obstacles 21s, and acquiring position information of obstacles/”border line”;   discuss controller 900, [0143] discuss computer ; in particular figs. 7-11, [0095]-[0124]): 
determine position coordinates of the boundary line based on the determined position of the mobile robot and the acquired position information of the boundary line, and 
generate a map of the first area while travelling along the determined position coordinates of the boundary line;
(at least figs. 1-11 [0037]-[0124] discuss vision sensor 130/camera, images, and recognizing floor and obstacles 21s, and acquiring position information of obstacles/”border line”;   discuss controller 900, [0143] discuss computer ;      in particular figs. 7-11, [0093]-[0124] discuss “such a process is required as to convert position information for the objects identified as obstacles in the image into global coordinates, i.e., coordinates on the fixture map or coordinates on the temporary map corresponding to a portion of the fixture map. Based on the actual distance of the obstacle, conversion into the global coordinates is performed in relation to the robot, the result is stored, and then, the robot records the coordinates of the obstacle in the temporary map”;  “The controller 900 obtains the depth information, i.e., x, y, and z values, for the detected obstacles as the physical, actual distance from the robot (S64). The controller 900 performs conversion into global coordinates in relation to the robot based on the actual distance of the obstacle and stores the result (S65)”;           fig. 8 discuss obstacle information is from 21_xline1 and 21_x_line2; fig. 9 shows robot travelling along the obstacle/border line);

Lee et al. does not explicitly teach:
one or more transceiver/tags configured to receive a signal from one or more beacons; 
determine position of the mobile robot based on pre-stored position information of the one or more beacons, 
position of the mobile robot includes coordinates;
However, Yamauchi et al. teaches:
one or more transceiver/tags configured to receive a signal from one or more beacons (at least figs. 2A-7 col   5 line 61 to col 13 line 50 discuss robot lawnmower 10/860 and its emitter/receiver 151/ UWB transceiver 11 located on the lawnmower robot 10,  discuss beacons 810/862); 
determine position of the mobile robot based on pre-stored position information of the one or more beacons, 
position of the mobile robot includes coordinates;
(at least figs. 2A- 7   col 5 line 61 to col 13 line 50 discuss robot lawnmower 10/860 and its emitter/receiver 151/ UWB transceiver 11 located on the lawnmower robot 10,  controller 150; discuss beacons 810/862;   discuss determine position of robot based on beacon signals;       in particular at least col 9 line 37-55 discuss “After the UWB beacon locations are determined and stored, the system localizes the autonomous lawn mowing robot 860 by trilaterating based on received time-of-flight information (range) from each of the UWB transceivers (FIG. 4F)”, col 11 line 25-60 discuss ” as the robot lawnmower 10 determines its position relative to the beacons 810, the data processing unit determines and saves the coordinates of each cell containing the robot lawnmower 10 during its motion”) to localize the robot (col 5 line 61 to col 13 line 50);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with one or more transceiver/tags configured to receive a signal from one or more beacons; determine position of the mobile robot based on pre-stored position information of the one or more beacons, and position of the mobile robot includes coordinates; as taught by Yamauchi et al. to localize the robot.

Further, Lee et al. does not explicitly teach:
transceiver is tag;
However, WILLIAM teaches:
transceiver is tag (figs. 1-2 [0030]-[0036] discuss a plurality of transceiver tags 112, one or more transceiver tags 210) for precise and precise location and pose of the robotic device ([0030]-[0036]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with transceiver is tag; as taught by WILLIAM for precise location and pose of the robotic device.

Regarding claim 2, Lee et al. does not explicitly teach:
wherein the one or more tags is further configured to receive signals from the one or more beacons, which includes three or more beacons, and 
wherein the at least one processor is further configured to determine the position coordinates of the mobile robot based on distances between each of the three or more beacons and the one or more tags;
However, Yamauchi et al. teaches:
wherein the one or more tags is further configured to receive signals from the one or more beacons, which includes three or more beacons, and 
wherein the at least one processor is further configured to determine the position coordinates of the mobile robot based on distances between each of the three or more beacons and the one or more tags;
 (at least figs. 2A- 7   col 5 line 61 to col 13 line 50 discuss robot lawnmower 10/860 and its emitter/receiver 151/ UWB transceiver 11 located on the lawnmower robot 10,  controller 150; discuss beacons 810/862;   discuss determine position of robot based on beacon signals;       in particular at least col 9 line 37-55 discuss “After the UWB beacon locations are determined and stored, the system localizes the autonomous lawn mowing robot 860 by trilaterating based on received time-of-flight information (range) from each of the UWB transceivers (FIG. 4F)”, col 11 line 25-60 discuss ” as the robot lawnmower 10 determines its position relative to the beacons 810, the data processing unit determines and saves the coordinates of each cell containing the robot lawnmower 10 during its motion”) to localize the robot (col 5 line 61 to col 13 line 50);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with wherein the one or more tags is further configured to receive signals from the one or more beacons, which includes three or more beacons, and wherein the at least one processor is further configured to determine the position coordinates of the mobile robot based on distances between each of the three or more beacons and the one or more tags; as taught by Yamauchi et al. to localize the robot.

Regarding claim 3, Lee et al. does not explicitly teach:
wherein each of the one or more tags receives the signal from the one or more beacons, and 
wherein the at least one processor is further configured to determine the position coordinates of the mobile robot based on distances between each of the one or more tags and the one or more beacons.

However, Yamauchi et al. teaches:
wherein each of the one or more tags receives the signal from the one or more beacons, and 
wherein the at least one processor is further configured to determine the position coordinates of the mobile robot based on distances between each of the one or more tags and the one or more beacons;
 (at least figs. 2A- 7   col 5 line 61 to col 13 line 50 discuss robot lawnmower 10/860 and its emitter/receiver 151/ UWB transceiver 11 located on the lawnmower robot 10,  controller 150; discuss beacons 810/862;   discuss determine position of robot based on beacon signals;       in particular at least col 9 line 37-55 discuss “After the UWB beacon locations are determined and stored, the system localizes the autonomous lawn mowing robot 860 by trilaterating based on received time-of-flight information (range) from each of the UWB transceivers (FIG. 4F)”, col 11 line 25-60 discuss ” as the robot lawnmower 10 determines its position relative to the beacons 810, the data processing unit determines and saves the coordinates of each cell containing the robot lawnmower 10 during its motion”) to localize the robot (col 5 line 61 to col 13 line 50);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with wherein each of the one or more tags receives the signal from the one or more beacons, and wherein the at least one processor is further configured to determine the position coordinates of the mobile robot based on distances between each of the one or more tags and the one or more beacons; as taught by Yamauchi et al. to localize the robot.

Further, Lee et al. in view of Yamauchi et al. does not explicitly teach:
wherein the one or more tags comprises three or more tags,
However, it  would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. in view of Yamauchi et al. with wherein the one or more tags comprises three or more tags since it has been held that mere duplication of the essential working parts of a device involves only routine skills in the art.  See MPEP 2144.04 VI.
In addition and in the alternative, WILLIAM teaches:
wherein the one or more tags comprises three or more tags (figs. 1-2 [0030]-[0036] discuss a plurality of transceiver tags 112, one or more transceiver tags 210) for precise location and pose of the robotic device ([0030]-[0036]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with wherein the one or more tags comprises three or more tags; as taught by WILLIAM for precise location and pose of the robotic device.

Regarding claim 4, Lee et al. teaches:
wherein the at least one processor is further configured to determine the position coordinates of the boundary line based on a distance to the boundary line and an angle of the boundary line with respect to the determined position of the mobile robot.
(at least figs. 1-11 [0037]-[0124] discuss vision sensor 130/camera, images, and recognizing floor and obstacles 21s, and acquiring position information of obstacles/”border line”;   discuss controller 900, [0143] discuss computer ;      in particular figs. 7-11, [0093]-[0124] discuss “such a process is required as to convert position information for the objects identified as obstacles in the image into global coordinates, i.e., coordinates on the fixture map or coordinates on the temporary map corresponding to a portion of the fixture map. Based on the actual distance of the obstacle, conversion into the global coordinates is performed in relation to the robot, the result is stored, and then, the robot records the coordinates of the obstacle in the temporary map”;  “The controller 900 obtains the depth information, i.e., x, y, and z values, for the detected obstacles as the physical, actual distance from the robot (S64). The controller 900 performs conversion into global coordinates in relation to the robot based on the actual distance of the obstacle and stores the result (S65)”;           fig. 8 discuss obstacle information is from 21_xline1 and 21_x_line2;   fig. 9 shows robot travelling along the obstacle/border line;  fig. 9 [0103]-[0106] discuss “the robot identifies an obstacle positioned in the driving direction, converts the position of the obstacle into global coordinates, and stores the position of the obstacle on the temporary map 91 generated for the surroundings of the robot. While the robot drives, the dashed lines indicate a range in which the sensors of the robot detects obstacles”, indicating that the angle of the boundary line with respect to the determined position of the mobile robot has to be within the range of the sensors);

Lee et al. does not explicitly teach:
position of the mobile robot includes coordinates;
However, Yamauchi et al. teaches:
position of the mobile robot includes coordinates;
(at least figs. 2A- 7   col 5 line 61 to col 13 line 50 discuss robot lawnmower 10/860 and its emitter/receiver 151/ UWB transceiver 11 located on the lawnmower robot 10,  controller 150; discuss beacons 810/862;   discuss determine position of robot based on beacon signals;       in particular at least col 9 line 37-55 discuss “After the UWB beacon locations are determined and stored, the system localizes the autonomous lawn mowing robot 860 by trilaterating based on received time-of-flight information (range) from each of the UWB transceivers (FIG. 4F)”, col 11 line 25-60 discuss ” as the robot lawnmower 10 determines its position relative to the beacons 810, the data processing unit determines and saves the coordinates of each cell containing the robot lawnmower 10 during its motion”) to localize the robot (col 5 line 61 to col 13 line 50);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with position of the mobile robot includes coordinates; as taught by Yamauchi et al. to localize the robot.

Regarding claim 5, Lee et al. teaches:
wherein the at least one processor is further configured to: 
determine the position coordinates of the boundary line between the first area and the second area acquired by the vision sensor, based on the position of the mobile robot that is changed according to travel of the mobile robot, and 
update the determined position coordinates of the boundary line to generate the map of the first area; 
(at least figs. 1-11 [0037]-[0124] discuss vision sensor 130/camera, images, and recognizing floor and obstacles 21s, and acquiring position information of obstacles/”border line”;   discuss controller 900, [0143] discuss computer ;      in particular figs. 7-11, [0093]-[0124] discuss “such a process is required as to convert position information for the objects identified as obstacles in the image into global coordinates, i.e., coordinates on the fixture map or coordinates on the temporary map corresponding to a portion of the fixture map. Based on the actual distance of the obstacle, conversion into the global coordinates is performed in relation to the robot, the result is stored, and then, the robot records the coordinates of the obstacle in the temporary map”;  “The controller 900 obtains the depth information, i.e., x, y, and z values, for the detected obstacles as the physical, actual distance from the robot (S64). The controller 900 performs conversion into global coordinates in relation to the robot based on the actual distance of the obstacle and stores the result (S65)”;           fig. 8 discuss obstacle information is from 21_xline1 and 21_x_line2;   fig. 9 shows robot travelling along the obstacle/border line;  fig. 9 [0103]-[0106] discuss “the robot identifies an obstacle positioned in the driving direction, converts the position of the obstacle into global coordinates, and stores the position of the obstacle on the temporary map 91 generated for the surroundings of the robot. While the robot drives, the dashed lines indicate a range in which the sensors of the robot detects obstacles”, indicating that an obstacle what has not been within range of the sensors will not have determined position coordinates, and as the robot moves and the obstacle moves within range of the sensors will result in creating/updating position coordinates of the obstacle);
Lee et al. does not explicitly teach:
position of the mobile robot includes coordinates;
However, Yamauchi et al. teaches:
position of the mobile robot includes coordinates;
(at least figs. 2A- 7   col 5 line 61 to col 13 line 50 discuss robot lawnmower 10/860 and its emitter/receiver 151/ UWB transceiver 11 located on the lawnmower robot 10,  controller 150; discuss beacons 810/862;   discuss determine position of robot based on beacon signals;       in particular at least col 9 line 37-55 discuss “After the UWB beacon locations are determined and stored, the system localizes the autonomous lawn mowing robot 860 by trilaterating based on received time-of-flight information (range) from each of the UWB transceivers (FIG. 4F)”, col 11 line 25-60 discuss ” as the robot lawnmower 10 determines its position relative to the beacons 810, the data processing unit determines and saves the coordinates of each cell containing the robot lawnmower 10 during its motion”) to localize the robot (col 5 line 61 to col 13 line 50);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with position of the mobile robot includes coordinates; as taught by Yamauchi et al. to localize the robot.

Regarding claim 6, Lee et al. teaches:
wherein the first area includes a ground/floor area, 
wherein the second area includes a non- ground/floor area, and w
wherein the vision sensor is further configured to: 
detect a ground/floor to distinguish the first area and the second area, and 
acquire position information of a boundary line between the ground/floor area and the non- ground/floor area. 
(at least figs. 1-11 [0037]-[0124] discuss vision sensor 130/camera, images, and recognizing floor and obstacles 21s, and acquiring position information of obstacles/”border line”;   discuss controller 900, [0143] discuss computer ;      in particular figs. 7-11, [0093]-[0124] discuss “such a process is required as to convert position information for the objects identified as obstacles in the image into global coordinates, i.e., coordinates on the fixture map or coordinates on the temporary map corresponding to a portion of the fixture map. Based on the actual distance of the obstacle, conversion into the global coordinates is performed in relation to the robot, the result is stored, and then, the robot records the coordinates of the obstacle in the temporary map”;  “The controller 900 obtains the depth information, i.e., x, y, and z values, for the detected obstacles as the physical, actual distance from the robot (S64). The controller 900 performs conversion into global coordinates in relation to the robot based on the actual distance of the obstacle and stores the result (S65)”;           fig. 8 discuss obstacle information is from 21_xline1 and 21_x_line2;   fig. 9 shows robot travelling along the obstacle/border line;         in particular at least fig. 11 [0114]-[0123] discuss using border line to identify obstacles, and obstacles is non-floor, discuss “The second depth information resultant from removing the floor surface from the first depth information”,  “avoiding the area corresponding to the border line from being determined to be the floor surface”;  “objects determined not to be the floor surface in the depth information are identified as obstacles”);

Lee et al. does not explicitly teach:
ground/floor is lawn;
However, Yamauchi et al. teaches:
ground/floor is lawn;
(at least figs. 1- 7   col 4 line 15 to col 13 line 50 discuss lawn, robot lawnmower 10/860 and its emitter/receiver 151/ UWB transceiver 11 located on the lawnmower robot 10,  controller 150; discuss beacons 810/862;   discuss determine position of robot based on beacon signals;       in particular at least col 9 line 37-55 discuss “After the UWB beacon locations are determined and stored, the system localizes the autonomous lawn mowing robot 860 by trilaterating based on received time-of-flight information (range) from each of the UWB transceivers (FIG. 4F)”, col 11 line 25-60 discuss ” as the robot lawnmower 10 determines its position relative to the beacons 810, the data processing unit determines and saves the coordinates of each cell containing the robot lawnmower 10 during its motion”) to mow and to localize the robot (col 4 line 15 to col 13 line 50);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with ground/floor is lawn; as taught by Yamauchi et al. to mow and to localize the robot.

Regarding claim 8, Lee et al. does not explicitly teach:
wherein the signal transmitted from the one or more beacons to the one or more tags comprises an ultra-wideband (UWB) signal;
However, Yamauchi et al. teaches:
wherein the signal transmitted from the one or more beacons to the one or more tags comprises an ultra-wideband (UWB) signal (at least figs. 2A- 7   col 5 line 61 to col 13 line 50 discuss robot lawnmower 10/860 and its emitter/receiver 151/ UWB transceiver 11 located on the lawnmower robot 10,  controller 150; discuss beacons 810/862;   discuss determine position of robot based on beacon signals;       in particular at least col 9 line 37-55 discuss “After the UWB beacon locations are determined and stored, the system localizes the autonomous lawn mowing robot 860 by trilaterating based on received time-of-flight information (range) from each of the UWB transceivers (FIG. 4F)”, col 11 line 25-60 discuss ” as the robot lawnmower 10 determines its position relative to the beacons 810, the data processing unit determines and saves the coordinates of each cell containing the robot lawnmower 10 during its motion”) to localize the robot (col 5 line 61 to col 13 line 50);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with wherein the signal transmitted from the one or more beacons to the one or more tags comprises an ultra-wideband (UWB) signal as taught by Yamauchi et al. to localize the robot.

Regarding claim 13, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 14, the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 15, the cited portions and rationale of rejection of claim 4 read on this claim.

Regarding claim 16, the cited portions and rationale of rejection of claim 5 read on this claim.

Regarding claim 17, the cited portions and rationale of rejection of claim 6 read on this claim.

Claim(s) 9-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200089970) in view of Yamauchi et al. (US 9854737 in reference in IDS 9/28/2020) and WILLIAMS (US 20160193729) as applied to claims 1 and 12 above, and further in view of Ebrahimi Afrouzi et al. (US 20190196469). 
Regarding claim 9, Lee et al. does not explicitly teach:
an alert configured to emit a warning sound regarding a travel inoperability situation of the mobile robot, 
wherein the alert is further configured to emit the warning sound in case an obstacle is located on the travelling path of the mobile robot or in case the first area and the second area are unable to be distinguished and recognized on the travelling path of the mobile robot.
However, Ebrahimi Afrouzi et al. teaches:
an alert configured to emit a warning sound regarding a travel inoperability situation of the mobile robot, 
wherein the alert is further configured to emit the warning sound in case an obstacle is located on the travelling path of the mobile robot or in case the first area and the second area are unable to be distinguished and recognized on the travelling path of the mobile robot (at least [0032] discuss “when an obstruction is encountered, the robotic device may alert the individual to the location, and type of obstruction encountered via an auditory message, via a screen with graphical user interface of the robotic device, via an application with graphical user interface of a communications device such as laptop, phone, tablet or the like, by lighting a set of lights, or the like”, [0038]-[0052] discuss “when a robotic device encounters an obstruction of which the robotic device is unable to overcome, the robotic device makes an alert by any of: generating a sound, generating an audio message, via a message of a screen with graphical user interface of the robotic device, via an application with graphical user interface of a communications device, or by display of a light”, claim 16) to deal with obstruction ([0032]-[0052]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with an alert configured to emit a warning sound regarding a travel inoperability situation of the mobile robot, wherein the alert is further configured to emit the warning sound in case an obstacle is located on the travelling path of the mobile robot or in case the first area and the second area are unable to be distinguished and recognized on the travelling path of the mobile robot as taught by Ebrahimi Afrouzi et al. to deal with obstruction.

Regarding claim 10, Lee et al. does not explicitly teach:
a display configured to display a warning message regarding a travel inoperability situation of the mobile robot, 
wherein the display is configured to display the warning message in case an obstacle is located on the travelling path of the mobile robot or in case the first area and the second area are unable to be distinguished and recognized on the travelling path of the mobile robot.
However, Ebrahimi Afrouzi et al. teaches:
a display configured to display a warning message regarding a travel inoperability situation of the mobile robot, 
wherein the display is configured to display the warning message in case an obstacle is located on the travelling path of the mobile robot or in case the first area and the second area are unable to be distinguished and recognized on the travelling path of the mobile robot (at least [0032] discuss “when an obstruction is encountered, the robotic device may alert the individual to the location, and type of obstruction encountered via an auditory message, via a screen with graphical user interface of the robotic device, via an application with graphical user interface of a communications device such as laptop, phone, tablet or the like, by lighting a set of lights, or the like”, [0038]-[0052] discuss “when a robotic device encounters an obstruction of which the robotic device is unable to overcome, the robotic device makes an alert by any of: generating a sound, generating an audio message, via a message of a screen with graphical user interface of the robotic device, via an application with graphical user interface of a communications device, or by display of a light”, claim 16) to deal with obstruction ([0032]-[0052]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with a display configured to display a warning message regarding a travel inoperability situation of the mobile robot, wherein the display is configured to display the warning message in case an obstacle is located on the travelling path of the mobile robot or in case the first area and the second area are unable to be distinguished and recognized on the travelling path of the mobile robot as taught by Ebrahimi Afrouzi et al. to deal with obstruction.

Regarding claim 11, Lee et al. does not explicitly teach:
a transceiver configured to transmit data;
However, Yamauchi et al. teaches:
a transceiver configured to transmit data (at least figs. 2A-7 col   5 line 61 to col 13 line 50 discuss robot lawnmower 10/860 and its emitter/receiver 151/ UWB transceiver 11 located on the lawnmower robot 10) to localize the robot (col 5 line 61 to col 13 line 50);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with a transceiver configured to transmit data; as taught by Yamauchi et al. to localize the robot.

Further, Lee et al. does not explicitly teach:
transmit data related to at least one of a waning sound or a warning message regarding a travel inoperability of the mobile robot to a user terminal;
However, Ebrahimi Afrouzi et al. teaches:
transmit data related to at least one of a waning sound or a warning message regarding a travel inoperability of the mobile robot to a user terminal (at least [0032] discuss “when an obstruction is encountered, the robotic device may alert the individual to the location, and type of obstruction encountered via an auditory message, via a screen with graphical user interface of the robotic device, via an application with graphical user interface of a communications device such as laptop, phone, tablet or the like, by lighting a set of lights, or the like”, [0038]-[0052] discuss “when a robotic device encounters an obstruction of which the robotic device is unable to overcome, the robotic device makes an alert by any of: generating a sound, generating an audio message, via a message of a screen with graphical user interface of the robotic device, via an application with graphical user interface of a communications device, or by display of a light”, claim 16) to deal with obstruction ([0032]-[0052]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with transmit data related to at least one of a waning sound or a warning message regarding a travel inoperability of the mobile robot to a user terminal as taught by Ebrahimi Afrouzi et al. to deal with obstruction.

Regarding claim 19, the cited portions and rationale of rejection of claims 9, 10 read on this claim.

Regarding claim 20, Lee et al. does not explicitly teach:
transmitting data related to at least one of a warning sound or a warning message regarding a travel inoperability situation of the mobile robot to a user terminal, 
wherein the transmitting of the data related to the at least one of the warning sound or the warning message includes: 
	transmitting the data related to the at least one of the warning sound or the warning message in case an obstacle is located on the travelling path of the mobile robot or in case the first area and the second area are unable to be distinguished and recognized on the travelling path of the mobile robot;
However, Ebrahimi Afrouzi et al. teaches:
transmitting data related to at least one of a warning sound or a warning message regarding a travel inoperability situation of the mobile robot to a user terminal, 
wherein the transmitting of the data related to the at least one of the warning sound or the warning message includes: 
	transmitting the data related to the at least one of the warning sound or the warning message in case an obstacle is located on the travelling path of the mobile robot or in case the first area and the second area are unable to be distinguished and recognized on the travelling path of the mobile robot (at least [0032] discuss “when an obstruction is encountered, the robotic device may alert the individual to the location, and type of obstruction encountered via an auditory message, via a screen with graphical user interface of the robotic device, via an application with graphical user interface of a communications device such as laptop, phone, tablet or the like, by lighting a set of lights, or the like”, [0038]-[0052] discuss “when a robotic device encounters an obstruction of which the robotic device is unable to overcome, the robotic device makes an alert by any of: generating a sound, generating an audio message, via a message of a screen with graphical user interface of the robotic device, via an application with graphical user interface of a communications device, or by display of a light”, claim 16) to deal with obstruction ([0032]-[0052]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Lee et al. with transmitting data related to at least one of a warning sound or a warning message regarding a travel inoperability situation of the mobile robot to a user terminal, wherein the transmitting of the data related to the at least one of the warning sound or the warning message includes: transmitting the data related to the at least one of the warning sound or the warning message in case an obstacle is located on the travelling path of the mobile robot or in case the first area and the second area are unable to be distinguished and recognized on the travelling path of the mobile robot as taught by Ebrahimi Afrouzi et al. to deal with obstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664